—Appeal by the defendant from a judgment of the County Court, Suffolk County (Hurley, J.), rendered March 29, 1991, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s claim that the court improvidently exercised its discretion in denying him youthful offender status (see, CPL 720.20 [1] [a]; People v Schwarz, 183 AD2d 859; People v Worthington, 173 AD2d 665). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.